Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. The first sentence of the Specification should be amended to reflect the status of the parent case 14/425,713. 

EXAMINER'S AMENDMENT
2.    An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
3.    Authorization for this Examiner's Amendment was given in a telephone interview with Tony Sanny on 04/30/21.

In the Claims:
4. Claims  1-4, 11-18 and 21-23  have been canceled.

REASONS FOR ALLOWANCE
5. It is noted that during prosecution of the parent case 14/425,713, now allowed patent 10/316,289,  Applicant provided  Declaration filed under 37 CFR1.131 by Drs. Luca Gattinoni, Enrico Lugli, Mario Roederer, and Nicholas P. Restifo. Said declaration stated that the subject matter defined by the pending claims was conceived of and reduced to practice before September 18, 2011, i.e., before the publication of Gattinoni 2011. Accordingly, Gattinoni  et al .2011 is not prior art to the present application under 35 U.S.C. § 102(a) or any other subsection of 35 U.S.C. 102.
It is the Examiner’s position that said declaration is applicable for the instant claims as well.


s  7-10   are pending and allowed.

The prior art does not teach or suggest a method of producing an isolated T memory stem cell population as recited in claims 7-10.


7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644